DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 - 19 allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Burse on 04/06/2021.

The application has been amended as follows: 

Claim 18. (Currently amended). A method of operating the implant delivery system of claim 1, the method comprising: 
axially translating the delivery wire relative to the elongate member in the first direction, while limiting linear translation of the 
the engaging portion of the 
further axially translating the delivery wire relative to the elongate member in the first direction, thereby advancing the implant within the lumen of the elongate tubular member.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art alone or in combination fails to disclose or make obvious an implant delivery system comprising an elongate tubular member, a stent / implant disposed within the lumen of said tubular member, and a delivery assembly within said implant, where the delivery assembly comprises a delivery wire, an engaging bumper and a stopper bumper fixedly coupled to said delivery wire; the delivery assembly further including a floating element slidably coupled to the delivery wire in between the engaging bumper and the stopper bumper, and wherein the floating element is configured to radially expand and engage the implant / stent when the engaging bumper engages with the floating element.
The closest prior art, Newell (US 20140200648 A1), discloses an implant delivery device comprising an elongate tubular member (catheter 8), implant (stent 66), and a delivery assembly within the implant (stent 66); wherein the delivery assembly comprises a delivery wire (core wire 59), an engaging bumper (distal bumper 60c – Fig. 3C) and a stopper bumper (proximal bumper 60c – Fig. 3C) fixedly coupled to the delivery wire (core wire 59) (paragraph [0090]), and a floating element (expandable 
The second closest piece of prior art, Liang (US 20160100968 A1), discloses the elongated tubular member, an implant / stent, and a delivery assembly comprising a delivery wire (850), a floating member (825), and a stopper bumper (820); and wherein the floating member is configured to radially expand. However, Liang does not disclose or make obvious an engaging bumper, and wherein the floating member is slidably coupled to the delivery wire.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        /GEORGE J ULSH/Primary Examiner, Art Unit 3771